Name: Council Regulation (EEC) No 3267/82 of 3 December 1982 amending, for the fifth time, Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sectorw
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 82 Official Journal of the European Communities No L 347/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3267/82 of 3 December 1982 amending, for the fifth time, Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, 351 /79 (3), as last amended by Regulation (EEC) No 3658/81 (4) ; whereas, moreover, experience has shown that no difficulty should arise following this extension, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission , Whereas, pending the adoption of provisions supple ­ menting or harmonizing the definitions of semi ­ sparkling wines and of products falling within heading No 22.06 of the Common Customs Tariff, provision should be made to extend by one year the provisions referred to in Article 4 (2) of Regulation (EEC) No In Article 4 (2) of Regulation (EEC) No 351 /79, '31 December 1982' shall be replaced by '31 December 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982. For the Council The President Ch . CHRISTENSEN (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2) OJ No L 326, 23 . 11 . 1982, p . 1 . (3) OJ No L 54, 5 . 3 . 1979, p . 90 . 4) OJ No L 366, 22. 12. 1981 , p . 1 .